Citation Nr: 0740910	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability 
(including tumid lupus), to include as secondary to herbicide 
exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Chicago Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2002 a Travel 
Board hearing was held before a Veterans Law Judge (VLJ) who 
has since left the Board.  The veteran was offered, and 
accepted, an opportunity for a Travel Board hearing before 
another VLJ in August 2003.  Such hearing was held before the 
undersigned in July 2005.  Unfortunately, the recording of 
that hearing could not be transcribed.  The veteran was then 
offered the opportunity for another hearing.  He accepted, 
and opted for a videoconference hearing, which was held 
before the undersigned in March 2006.  A transcript of this 
hearing is associated with the claims file.  In May 2006, the 
matter was remanded for additional notice and development.


FINDING OF FACT

A chronic skin disorder was not manifested in service, and 
not until many years after service; the preponderance of the 
evidence is against a finding that the veteran's current skin 
disorders are related to his service (including exposure to 
Agent Orange or propane fuels therein).


CONCLUSION OF LAW

Service connection for a skin disability (including tumid 
lupus), to include as due to exposure to herbicides is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2006) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

By January 2003, May 2004, June 2006, and October 2006 
letters, the veteran received content-complying notice.  The 
RO explained what information and evidence was necessary to 
substantiate the claim, what assistance VA would provide to 
obtain evidence and information in support of the claim, and 
what evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also provided 
notice regarding disability ratings and effective dates of 
awards, and he was advised to submit pertinent evidence in 
his possession.

The January 2002 statement of the case (SOC), and November 
2004 and July 2007 supplemental SOCs (SSOCs) provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the SOC and the SSOC and to supplement 
the record after notice was given.  Significantly, the claim 
was readjudicated after essentially complete notice was 
provided.  See July 2007 SSOC.  In September 2007, the 
veteran responded to the most recent SSOC and stated that he 
wanted the full 60 days allowed to submit additional 
information or evidence.  Notably, no additional evidence or 
information was received during such time.  The veteran was 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and available VA and 
private medical evidence.  He was afforded a VA examination.  
He has not identified any additional evidence pertinent to 
this claim.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's SMRs reveal that in May 1970, he was treated 
for a small area of erythema on the lower part of his right 
leg due to an insect bite.  The SMRs are silent for any other 
skin complaints, findings, or diagnosis.  

A May 1992 private medical record notes the veteran's 
complaints of a rash on the upper shoulder.  He also had 
various other vague complaints; it was noted that he had 
exposure to Agent Orange in Vietnam.  Although the record is 
not entirely legible, the impression indicated that the skin 
problem was suspicious of exposure to Agent Orange.  

VA records between 1999 and 2000 note various skin diagnoses.  
In August 1999, the veteran complained of foul smelling feet, 
itching, and occasional flaky skin.  The assessment was tinea 
pedis, bilaterally; this later resolved.  In September 2000, 
there were diagnoses of contact dermatitis and 
dermatophytosis.   In October 1999, he a lesion was 
biopsied;.  The pathological diagnosis was vasculitis and 
perivasculitis in papillary reticula dermis and subcutaneous 
tissue.  A March 2000 record notes that the veteran had a 
rash, the diagnosis was unknown.  In June 2000, there was 
another diagnosis of dermatophytosis.  In October 2000, there 
was a diagnosis of lupus erythematosus.  

A December 2000 statement from Dr. E., a VA physician, 
indicates that the veteran had a 30-year history of tumid 
lupus and a history of Agent Orange exposure.  He commented 
that Agent Orange caused a number of skin disorders and that 
the medical understanding of tumid lupus was still evolving.  
He opined that the two may or may not be related.  

Several June and July 2002 statements submitted by the 
veteran's friends and family related that the veteran was in 
good health prior to entering service, and that he had skin 
problems, including rashes, since he returned from Vietnam.  

At a July 2002 Travel Board hearing, the veteran's 
representative stated that the veteran had exposure to both 
Agent Orange and propane fuel in Vietnam.  The veteran 
testified that he started getting a rash in Vietnam, in June 
or July 1970.  He recalled that he was given different 
ointments in Vietnam but the skin problem kept recurring.  

At a March 2006 Videoconference hearing, the veteran 
testified that he had a skin problem in Vietnam and that the 
rashes then looked the same as his current rashes.  He also 
described his tumid lupus.

On March 2007 VA examination pursuant to the Board's remand, 
the veteran's claims file was reviewed.  He reported that he 
had rashes beginning when he was in Vietnam, and that even 
though he received much topical treatment, the rashes were 
recurrent.  He indicated that he had lupus first diagnosed 
with in 1999 and that, at the time, the diagnosis was 
lymphomatoid papulosis vs. lupus, although clinically it was 
more consistent with lupus.  The examining dermatologist 
opined that the diagnosis was chronic cutaneous lupus 
erythematosus, by history and biopsy.  He noted that there 
was no direct evidence in the literature of a link between 
lupus and exposure to Agent Orange, propane fuel, or other 
chemicals in service.  He also opined that the veteran's 
lupus was not at least as likely as not related to his 
military service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneiform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and certain  types of soft-tissue sarcoma. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  Veterans who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 
38 C.F.R. § 3.307.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The veteran's SMRs do not show that any of his current skin 
disorders was manifested in service.  Since the first 
clinical evidence of the skin disorders was many years 
postservice, service connection for the disorders on the 
basis that they became manifest in service (and persisted) is 
not warranted.

The veteran contends that his skin disorders are related to 
Agent Orange exposure in service.  It is not in dispute that 
he was exposed to Agent Orange in service.  However, such 
exposure alone is insufficient to establish service 
connection.  The only skin disorder recognized as 
presumptively related to service, chloracne, is not among the 
skin disabilities the veteran has diagnosed.  Consequently, 
the presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.

The veteran may still establish service connection for a skin 
disability based on such disability being related to Agent 
Orange exposure in service if he presents competent and 
probative evidence showing that his skin disorder is indeed 
related to his service/Agent Orange exposure therein.  See 
Combee, supra.  The opinion by Dr. E. that the veteran's skin 
disorders may or may not be related to Agent Orange exposure 
is speculative and legally insufficient to establish service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Likewise, the May 
1992 private medical record indicating that the veteran's 
skin problem is suspicious of Agent Orange exposure is also 
speculative.  Hence, neither of these records has any 
substantial probative value.  In contrast, the March 2007 VA 
examiner, was quite clear in his opinion (making reference to 
a lack of supporting medical literature) that there was no 
nexus between the veteran's skin disorders and his service 
(including Agent Orange exposure therein).  Consequently, the 
Board finds that opinion probative and persuasive.  Notably, 
there is no competent evidence that suggests the veteran's 
skin disorder might be related to propane fuel exposure, as 
alleged.  

Notably also, a lengthy time interval between service and the 
earliest postservice documentation of complaints or findings 
of a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  Here, while the veteran reports he has had skin 
problems ever since service, the earliest clinical evidence 
of such is in 1992, more than 20 years postservice.  Because 
he is a layperson, untrained in determining medical etiology, 
the veteran's own belief that his skin disorder is related to 
service/Agent Orange or propane fuel exposure therein is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

As the only probative medical evidence of a nexus between the 
veteran's skin disorder and service (including exposure to 
Agent Orange therein) is against the claim, the preponderance 
of the evidence is against the veteran's claim, and service 
connection for a skin disorder must be denied.  


ORDER

Service connection for a skin disability (including tumid 
lupus), to include as due to exposure to herbicides is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


